 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenry Vogt Machine Co.andUnited Steelworkers ofAmerica,AFL-CIO. Case 9-CA-5568April 27, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn November 12, 1970, Trial Examiner MiltonJanus issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion,a supporting brief, and a motion for oralargument, and the Charging Party filed an answeringbrief to Respondent's exceptions and a statement inopposition to Respondent's motion for oral argument.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.'The Trial Examiner found, and we agree, that abonus based on regular compensation and length ofservice,and paid uniformly and with sufficientregularity to become part of wages, is a mandatorybargaining subject.However, we disagree with hisfinding that this Respondent failed to fulfill its statutorybargaining obligation when it failed to pay its em-ployees a Christmas bonus in 1969.Beginning in 1925, the Respondent gave all its em-ployees a Christmas gift or bonus which varied in formand amount and included a gold piece and life insur-ance. Nothing was given between 1930 and 1937. From1938 to 1941, $5. In 1942, the year the Union wasrecognized, war stamps or bonds were given. Between1943 and 1964, each employee received amounts whichvaried from $10 to $25. In 1965, each employee withmore than 1 year's service received an amount equal to40 hours' pay; those with from 6 to 12 months' service,20 hours' pay; and those with less than 6 months, $25.Nothing was paid in 1966. In 1967 and 1968, all em-ployees received amounts based on the 1965 formula.In 1969,again,nothing was given.The record shows that the Union for years has madelittle, if any, attempt to bargain about the bonus. TheUnion remained silent when the Respondent failed topay a bonus in 1966. In 1967, when advised of Re-spondent's intent to resume bonus payments on thebasis of the 1965 payments, the Union contented itselfwith raising no objections, and sought no contractualcommitments with respect to the bonus.The above facts show that the bonus payment wasintermittent and not uniform in amount or basis overthe years. It is also evident that from 1942, when theUnion was recognized, until 1969, the Union voiced noobjection to the payment, nonpayment, or change inthe bonus; nor did the Union make any request tobargain about the bonus issue. Thus by 1969 it is clearthat the payment of a bonus had come to be considereda discretionary matter, as to which bargaining was notthe custom or practice.2Moreover, the record shows that a proposed changein this discretionary status of bonus payments was sug-gested by the Union and discussed two or three timesduring the 1969 contract bargaining meetings. Whenthe Union first broached the subject, the Respondentexpressed its willingness to talk about anything at anyreasonable time. Thereafter, in answering the Union'squeries about the bonus, the Respondent explained ithad given a bonus in some, but not all, years, anddescribed the bases it used to determine whether or notit could pay a bonus in a particular year, such as plantconditions and business outlook. During this samemeeting, the Respondent expressly rejected the Union'sproposal that it might want "to make this Christmascheck a part of the contract.... If it's in the contract,then the men can count on it. It could be a bone youwant to toss us." When the Respondent flatly turneddown this proposal with the terse comment, "Notagreeable," the Union never again mentioned the bonusissue during negotiations. The parties then reduced towriting, in article 22 of the 1969 agreement, their un-derstanding that, "This contract expresses the entireagreement between the parties hereto."In our view, these facts, realistically interpreted, in-dicate that the parties had reached a mutual under-standing that the previous discretionary status of thebonus would remain unchanged.On this record, therefore, we find that Respondentdid not violate its statutorybargainingobligation bydeciding unilaterally, and for nondiscriminatory rea-sons, not to pay a Christmas bonus in 1969. Accord-ingly, we shall dismiss the complaint in its entirety.'The Respondent's request for oral argument is hereby denied, as in ouropinion, the record in this case,including the exceptions and briefs, ade-quately presents the issues and positions of the parties.190 NLRB No. 13'N.L.R.B.v.Wonder State ManufacturingCo.,344 F.2d 210 (C.A. 8). ORDERHENRY VOGT MACHINE CO.Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed.MEMBER BROWN, dissenting:Unlike my colleagues,Iwould adoptthe Trial Ex-aminer's interpretation of the facts and his conclusionthat the Respondent violated Section 8(a)(5) by unilat-erally failing to pay the bonus in 1969.The backgroundand relevant events are clear and undisputed.The solequestion is the import thereof.I am persuadedthat the TrialExaminer's view of thiscase is reasonable and accurate.To characterize as "in-termittent,"as the majority does,a bonus paid everyyear for 30years since 1938 except for the 2 years 1966and 1969 seems to me to misstate the facts. And todescribe as "not uniform in amount or basis"the pay-ment for 21 years(between 1943 and 1964)of amountsbetween $10 and $25,and in 1965, 1967, and 1968-ofamounts based on length of service(40 hours' pay after1 year's service,20 hours'pay after 6-12 months' work,and $25 with less than 6 months' service)seems to meto misconstrue the record.I can only view the conclusions as being designed tofit the languageof the court inN.L.R.B. v.WonderStateManufacturing Company,on which the majorityrationale relies.Comparison of the facts of that casewith those here is especially revealing.For there thebonus was described as "made intermittently,i.e., inthree of thefive years immediately prior to 1962" withnone paid in 1962,'and the court distinguished casescited by it on the ground"the bonuses were of regularand long duration(10 to 19 years)andin most instancesthe bonus was tied into seniority"4 (emphasis supplied).Finally,the implicit holding of the majority hereinthat the conduct of the Union amounted to a "waiver"of its right to bargain with respect to the bonus isclearly contrary to prior holdings in cases involvingfacts closely analogous to those here.'In sum, I find the reversalof the TrialExaminer'sconclusions to be totally unwarranted,and I wouldadopt his Decision in its entirety.344 F.2d at 214. The nonpayment in 1962 was in issue Therecitationof the facts in that case shows the company began operation in 1950 andthe bonus had been paid only in 1955, 1956, 1959, 1960, and 1961Ibid.It is thus apparent that the court was not indicating that it deemeditmandatory that a bonus be tied to seniority In any event, it may besignificant that the bonus in the instant case during the period beginning1965 was in fact based on length of service with the Respondent.For example,Leeds & Northrup Company,162 NLRB 987, 992-993,enfd 391 F.2d. 874 (C A 3), decided by a panel of Members Fanning,Jenkins, and myself, is clearly parallel to the present situation.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE123MILTON JANUS, Trial Examiner: United Steel Workers ofAmerica, AFL-CIO, (hereafter called the Union) filed acharge on March 16, 1970, against Henry Vogt Machine Co.(hereinafter called the Company or the Respondent). A com-plaint based on the charge was issued on May 14, 1970, bythe Regional Director for Region 9. It alleges that the Com-pany violated Section 8(a)(5) and (1) of the Act by failing topay in 1969 a Christmas bonus which it had customarily andregularly paid previously to its production and maintenanceemployees represented by the Union, and by refusing to bar-gain with the Union, pursuant to its request, concerning pay-ment of the same bonus.I conducted a hearing in this matter at Louisville, Ken-tucky, on August 18 and 19, 1970. The General Counsel andthe Company filed briefs with me after the hearing. Upon theentire record in this case, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERRespondent is a Kentucky corporation engaged at its plantat Louisville, Kentucky, in the manufacture and sale of ice-making machines, valves, and fittings. During a recent 12-month representative period, the Company had both a directinflow and a direct outflow of products, in interstate com-merce, which was valued in excess of $50,000. Productsvalued in excess of that amount were shipped from pointsoutside Kentucky to its Louisville plant, and products inexcess of the same amount were shipped from the plant topoints outside Kentucky. The Company admits, and I find,that it is an employer engaged in commerce within the mean-ing of the Act.IITHE LABOR ORGANIZATION INVOLVEDUnited Steel Workers of America, AFL-CIO, is a labororganization within the meaning of the Act.IIITHE UNFAIR LABOR PRACTICESA. Bargaining HistoryThe Union has represented a production and maintenanceunit at the Company's Louisville plant continuously since1942. As of the hearing date there were 800 to 900 employeesin that unit. There were an additional 300 or so employeesemployed in the plant and office, of whom less than 25 wererepresented by another union, while the remainder were un-represented by any labor organization.The latest bargaining agreement between the Companyand the Union became effective as of August 10, 1969, andis not due to expire until July 30, 1972. The negotiations forthe current agreement began on May 21, 1969, and continuedpast the termination date of the previous agreement, July 20,1969, when the employees went out on strike. The strikelasted until a new agreement was finally reached early inAugust 1969. There were 16 negotiating sessions between theparties and three additional sessions in which each party metseparately with representatives of the Federal Mediation andConciliation Service, culminating in the current agreement. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Christmas Giftsance, and a Christmas bonus. Heuser, the Company presi-The Company began its practice of giving all its employeesa bonus or gift at Christmas time in 1925. It took the formin the early years of a gold piece or life insurance. Nothingwas given between 1930 and 1937, and from 1938 to 1941,each employee was given a $5 check. In 1942, the year theUnion was recognized, war stamps or bonds weregiven. Be-tween 1943 and 1964, the amounts which the Company gaveto each of its employees in a particular year varied from $10to $25.In 1965 the Company gave each employee with more than1year's service a bonus of 40 hours' pay. Those with from 6to 12 months received 20 hours' pay, and those with less than6 months' service got a flat $25. In the summer of 1966,between the expiration of one agreement and the execution ofthe next, the employees represented by the Union went onstrike.No Christmas bonus was paid to any employees in1966, whether represented or unrepresented. In 1967 and1968, the Companyagain gaveall its employees a bonuscomputed on the formula used in 1965. As noted above, therewas againa strike in 1969, and again at Christmas time of thatyear the Companygave noneof its employees a bonus pay-ment.None of the bargaining agreements from 1942 on, includ-ing the one executed in August 1969, have ever mentioned aChristmas bonus. At no time during this entire period did theCompany consult with the Union in advance as to its decisionto pay or not to pay a bonus in any particular year. However,in 1965 it asked the then International Representative of theUnion if it was all right to increase the bonus from the $25previously paid, to the formula described above based onlength of service. No protest was made by the Union to thefailure of the Company to pay a bonus in 1966. In October1967, during a meeting between the Company and the Unionon an unrelatedmanner,a company official asked if the Un-ion had any objections to resumption of the bonus paymentfor that year on the basis first used in 1965. There was noobjection.After nonpayment of a bonus in 1969, the president of theLocal Union, Thomas, called the president of the Company,Heuser, and protested the failure to pay a bonus for that year.Thomas told Heuser that the employees felt that the bonuswas part of their wages, that they were entitled to it, andwould take action to get it. Heuser told Thomas that heconsidered payment of a bonus to be a management preroga-tive.The Union thereupon filed the charge which has led tothis proceeding.C. The 1969 Contract NegotiationsNegotiating sessions for the 1969 contract took place be-tweenMay 21 and August 5, 1969. Voluminous writtenproposals were exchanged and discussed by the parties duringthese sessions, but none of them mentioned a Christmasbonus.Additional proposals relating to possible contractterms were offered orally during the bargaining sessions, butagain none of them related to the bonus. However, the subjectof a bonus did come up two or threetimesin connection withother matters then under discussion.There is some disagreement as to when these references toa Christmas bonus took place, and who participated in what-ever discussion ensued. Thomas and Metcalfe, employees ofthe Company, officers of the Local, and members of the Un-ion's negotiating team, both testified that during a recess atone negotiating session (late in June or early in July accordingto Thomas), Schlegel, a company official and one of itsnegotiators, complained that the Union was asking for anextra $50 for each week of vacation when the Company wasalready giving them regular vacation pay, holidays, insur-dent, is then supposed to have said that as long as the Com-pany's business was good he would continue to pay aChristmas bonus. Thomas and Metcalfe both testified thatRingham, the International Representative on the Union'snegotiatingteam was out of the room when this interchangetook place. Ringham, who also testified, said that the subjectof a Christmas bonus.was never mentioned during any of thenegotiating sessionswhile he was present. Thus, the tes-timony of these threeunion negotiatorsismutuallyconsist-ent, that Ringham was not present the only time the mattercame up.On the other hand, company officials present at the nego-tiating sessionstestified that Ringham was present on theonly two occasions when the bonus came up. The first occa-sion is saidto have occurred after the close of the first nego-tiating session,as they were gathering up their paperspreparatory to leaving, when Ringham is supposed to havesaid that the Union would want to talk about the Christmasbonus, at which Stokes, the Company'smanagerof industrialrelations, replied that the Company would talk with himabout anything at any reasonable time.The second occasion is said to have taken place at the sixthnegotiating session onJune 27, 1969. Vogel, who is the gen-eral plant superintendent, was the company official at thenegotiating sessionswho was taking notes for the Companyat the discussions.His notesfor that session are in evidenceas Respondent's Exhibit 1(f) and read as follows:Ringham: Don't you give a Christmas bonus.Stokes: Some have been given. Last year one week'spay based upon 40 hours. In 1966 no check. Other years$10, $25 or bonds.Ringham: What is it based on.Lee Schlegel: Plant conditions, business outlook, etc.Ringham: We will talk about this later. We may wantto make this Christmas check a part of the contract.Schlegel: Not agreeable.Ringham: If it's in the contract then the men cancount on it. It could be a bone you want to toss us.Schlegel and Stokes both testified that an exchange betweenRingham and themselves had taken place, substantially as setout in Vogel's notes.As noted before, the matter of a Christmas bonus was nototherwise mentioned or discussed in any of the other bargain-ing sessions,nor is the subject specifically covered in theagreement. Article 22 of the 1969 agreement reads as follows:This contract expresses the entireagreementbetween theparties hereto. There are no understandings between theparties as to the subject matter of this contract otherthan as herein set forth. However, by mutual agreementthe parties may amend this agreement.D. Findings and ConclusionIt is well established that when a Christmas bonus is nota gratuity but an integral part of a compensatory structure,it is a term and condition of employment, and thus a manda-tory subject of collective bargaining. ' The Company argues'Niles-Bement-Pond Co.,97 NLRB 165, 166,enfd. 199 F.2d713 (C.A.2). SeealsoProgress Bulletin Publishing Company,182 NLRB No. 135;Century Electric Motor Company,180NLRB No.174;Gravenslund Operat-ing Company,168 NLRB513; The Beacon Journal Publishing Company,164 NLRB 734, enfd.in relevant part 401 F.2d 366(C.A. 6).N.LR.B.v.Wonder State Manufacturing Co.,344 F.2d 210 (C.A. 8), onwhich the Company relies, is not in fact comparable to this case on its facts.The court there found that the bonus payments in the 6 years preceding theyear involved in that case were intermittent, not uniform in amount or basisand dependent upon financial returns.Further, the employer there estab- HENRY VOGT MACHINE CO.that its Christmas payments were in fact gratuities madesporadically,without uniformity and continuity. But pay-ments made in every year since 1937, with only two excep-tions, 1966 and 1969, can hardly be said in any realistic senseto be sporadic or noncontinuous. Even before 1965, when theformula basing the bonus on regular compensation andlength of service was adopted, payments in previous yearswere made uniformly to all employees in any particular year.Thus, for over 30 years the Company has annually given itsemployees a payment supplementary to their regular wages,which is "sufficient to justify the expectation on the part ofthe employees that, absent a change of circumstances, theywould continue to receive a year-end bonus upon which theymight rely as part of theirwages." I find therefore, that thebonus is a wage rather than a gift and that the question ofwhether the company could discontinue its payment in 1969was a subject of mandatory bargaining.The Company also contends that its decision not to pay abonus in 1969 was because the matter had been bargained outin the contract negotiations, in that the Union had requestedits inclusion in the agreement and the Company had success-fully resisted it. In my opinion the Company's assumptionthat the Union and the Company had bargained over specificreference for a bonus in the 1969 agreement is not substan-tiated by the evidence.The testimony adduced by the General Counsel throughthe Union's negotiators is that Ringham, the International'srepresentative, was never present on the only occasion whenpayment of a bonus was mentioned, which was not evenduring a formalsession.On that occasion, the fact that theCompany paid a Christmas bonus and gave other benefits wasput forward by Schlegel, a company official, as a reason whyitwould not agree to pay $50 for each week of vacation asa supplement to its regular vacation payment. Such an off-hand reference to a Christmas bonus can hardly be said toconstitute consultation or negotiation of a mandatory subjectof bargaining.Iam prepared, however, to credit the testimony of thewitnesses for the Company, that the bonus question did comeup on other occasions when Ringham was present. The firstsuch occasion took place after a bargaining session whenRingham said that the Union would want to talk about thebonus, and Stokes replied that the Company would talk withhim about anything at any reasonable time. This too, hardlyconstitutes the conscious exploration and resolution of differ-ences between the parties which meaningful negotiationsshould entail. All that Ringham said was that he would wantto bring it up later, but there was no discussion about howthe bonus should be computed, who should be eligible for it,or its relationship to expressed union proposals or companycounterproposals on wages and other benefits. The Companydid not, in fact, even take a position on its inclusion in thebargaining agreement which was being negotiated.In my opinion neither does the second conversation involv-ing Ringham establish that the parties bargained about thebonus. Here too, Ringham was pointing out that continuationof thebonus was a matterof concern to the Union, that itwanted to talk about it later, with the possibility of incor-porating it into the contract. Ringham's statements "If it's inthe contract, then the men can count on it. It could be a boneyou want to toss us" adds little of substance to what precededit.Stated otherwise, it means that Ringham was satisfied tolished that it had serious impending losses pr%cedmg the withholding of thebonus in the year in question The court nevertheless expressly recognizedthat "if the gifts or bonuses are so tied to the remuneration which employeesreceived for their work that they were in fact a part of it,theywere in realitywages and within the statute " 344 F 2d at 213.125drop the bonus matter for the present, without making up hismind to press for its inclusion in the contract or to leave itas an unwritten condition of employment. By his silencethereafter, Ringham opted in effect not to discuss the matterfurther, but to leave the bonus as part of the existing statusquo. By the same test of silence, it seems that the Companytoo was willing to leave the matter of a bonus ambiguous andunresolved. Both parties, if a conscious intention is to beascribed to them,seemed to be attempting to extract an ad-vantage from its own failure to pursue the matter further, butsince only the Company could change the status quo, byeliminating the bonus, it was up to it to insist that the bonusmatter be placed on the table and bargained out, if it wantedto use its payment of a bonus as a counterweight to otherunion demands. By not doing so, it acceded in effect to theUnion's position that the bonus was to be continued on thebasis most recently used.I attach no significance to the Union's failure to protestnonpayment of a bonus in 1966. It may have thought thenthat payment of a bonus was a management prerogative, butits belief does not, of course, change the legal significance ofthe Company's longstanding practice of making a supplemen-tary wage payment at the end of each year.I therefore find that the Company and the Union did notnegotiate on the substantive aspects of a bonus payment, noreven on whether it was to be continued or discontinued forthe future. Their failure to do so left the bonus what it hadbeen in past years-an unwritten condition of employment.One further contention of the Respondent must be consid-ered. It is that the Union over the years in which it did notattempt to bargain about the bonus had implicitly consentedto treat payment or nonpaymentas a managementperogativeto be unilaterally determined by the Company. Thus, theCompany argues, it acted on the reasonable understandingthat its decision not to pay a bonus in 1969 was made underits sole discretionary authority, which the Union had im-pliedly agreed to.Neither the current contract nor any past contract con-tained any express provision granting the Company the rightto take unilateral action with respect to bonus payments.2Nor do I find that the course of conduct between the partiesamounts to a waiver, either explicit or implicit. The Boardhas often noted that waiver ofa union's right to bargain abouta change in an existing condition of employment is not to bereadily inferred, and that it must be clear and unmistakeable.'I am satisfied that a bonus was never negotiated in any ofthe contracts from 1942 through 1969, so that it cannot besaid that the Union expressly waived its right to bargainabout the matter. Moreover, since waiver of a right to bargainwill not be inferred unless the union has consciously yieldedin the matter, I cannot find here that there was consideredrenunciation by the Union of its right to be consulted ondiscontinuance of the bonus. The fact that it had never previ-ously requested bargaining about the bonus, and had failedto object in 1966, merely reflects a willingness to go alongwith the Company's decision on the bonus most of the time,without yielding its right to be consulted at other times.The Board cases on which the Company relies in supportof its argument that the Union has implicitly agreed that thebonus was a management perogative, are not apposite to thefacts in this case. InSpeidel Corporation,120 NLRB 733,each time the employer paid a bonus it announced that it was'Art. 22 of the 1969 contract, set out in a prior section of this Decision,is not such an express waiver'The Beacon Journal Publishing Company,164 NLRB 734, enfd. inrelevant part 401 F.2d 366 (C A6),General Telephone Company of Florida,144 NLRB 311, enfd as modified 337 F.2d 452 (C A 5) 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot to be construed as a precedent for future payments; andthe employer had rejected the union's proposal of a "Mainte-nance of Privileges" clause because it was fearful that theclause would be broad enough to make the bonus a contrac-tual obligation. On these facts the Board held that there wasan understanding between the parties that this subject wouldremain a management prerogative.' InTucker Steel Corpora-tion,134 NLRB 323, the Trial Examiner had found that theunilateral discontinuance of the bonus for 1960 did notamount to a violation, and the Board accepted that holdingpro formain view of the Respondent's acquiescence in theTrial Examiner's further finding that the Union had notwaived its right to bargain thereafter about the bonus, andthat the Respondent was in violation of Section 8(a)(5) forrefusing to do so. (See fn. I of the Board's decision.) Thus, theBoard agreed with the Trial Examiner that the bonus was amandatory subject of bargaining. The finding that the unilat-eral discontinuance of the bonus for 1960 was not a violationof the Act was based in part on these facts: (a) the Union'sfailure to object to the Company's statementat the inceptionof bargaining for a new agreementthat it might terminate thebonus if the Union obtained its increased vacation demands,and (b) the Company's letterbeforethe new agreement wassigned that it had decided to discontinue the bonus. Here, onthe contrary, there was no assertion by the Company duringnegotiations that it was contemplating nonpayment of thebonus in 1969, and therefore no explicit or implicit acquies-cence by the Union with that position.As the complaint did not allege a violation of Section8(a)(3) in the Company's refusal to pay the bonus for 1969because the employees struck, I make no finding on the Com-pany's motivation. But even without regard to its motivation,the objective facts that it did not consult with the Unionabout nonpayment, and its refusal to discuss that decisionwhen requested to do so by the president of the Local, spellout a violation of Section8(a)(5).IV. THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it cease and desisttherefrom and take certain afi.-mative actions designed toI recommend that the Respondent make whole the em-ployees represented by the Union for the monetary loss suff-ered by themas a resultof the unlawful withholding of the1969 Christmas bonus, the amount of loss to be determinedby the formula used in making bonus payments in the years1965, 1967, and 1968, with interest at the rate of 6 percentper annum.5 I also recommend that Respondent refrain fromunilateral action with respect to the bonus in the future, andthat it bargain on this matter when requested to do so.CONCLUSIONS OF LAW1.Henry Vogt Machine Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.United Steel Workers of America, AFL-CIO,is a labororganization within the meaning of Section 2(5) of the Act.3.United Steel Workers of America, AFL-CIO, now is,and has been at all times material, the exclusive representa-tive of all employees in the unit described below, which is anappropriate unit within the meaning of Section 9(a) of theAct:All production and maintenance employees at Respond-ent's plant at Louisville, Kentucky, excluding all fore-men, salesmen, draftsmen, technical engineers, die sink-ers,diesinkerapprentices,telleroperators,trimmermakers, and office clerical employees, and allprofessional employees, guards, and supervisors asdefined in the Act.4.By unilaterally discontinuing the Christmas bonus in1969 and by refusing to meet with the Union thereafter forthe purpose of negotiating on the matter, Respondent hasengaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.5.By the foregoing conduct, Respondent has engaged incertain unfair labor practices within the meaning of Section8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]effectuate the policies of the Act.'Where the formula for determining the bonus payments to individualemployees is definite, and has been used in the most recent prior years, thereis no necessity to require the parties to bargain about what formula to use.Cf.The Press Company, Incorporated,121 NLRB andLeeds & North.Progress Bulletin Publishing Company,182 NLRB No. 135. CompareGra-rup Company,162 NLRB 987, enfd. 391 F.2d 874 (C.A. 3).venslundOperating Company,168 NLRB 513, fn.8.